                                                                          Ir------     -----
                                                                          rUSBCSDNY
UNITED STATES DISTRICT COURT                                               DOC~MENT
SOUTHERN DISTRICT OF NEW YORK                                              £LErYRONiCALLY FILED
------------------------------------------x
                                                                           DOL 'I·    __ -4-
                                                                           DA'fE Fil Ei.V__::__
KAREEM ROWE,

                               Plaintiff,


               -against-                                                             19-cv-3764 (LAK)


CITY OF NEW YORK, et al. ,

                     Defendants.
------------------------------------------x


                                             ORDER


LEWIS A. KAPLAN,    District Judge.

               The motion of the City of New York to dismiss the complaint against it (Dkt 22) is
granted substantially for the reasons stated in the Report and Recommendation of Magistrate Judge
Barbara C. Moses to which no objections have been filed .

                This order resolves all claims against the City of New York. There is no just reason
for delay. The Clerk therefore is directed, pursuant to Fed. R. Civ. P. 54(b) to enter final judgment
against plaintiff and in favor of the City of New York.

               SO ORDERED.

Dated:         February 18, 2020




                                                               Lewis A. Kaplan
                                                          United States District Judge
